Citation Nr: 0631756	
Decision Date: 10/12/06    Archive Date: 10/16/06

DOCKET NO.  03-05 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center 
in Wichita, Kansas


THE ISSUE

Whether the appellant's Department of Veterans Affairs 
disability compensation is subject to recoupment of the 
amount of separation pay received at discharge from service.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel




INTRODUCTION

This matter originally came before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a May 2001 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Wichita, Kansas, in which the RO denied the 
benefit sought on appeal.  The appellant, who had active 
service from February 1982 to February 1997, appealed that 
decision to the BVA.  Thereafter, the case was referred to 
the Board for appellate review.  

In February 2004, the Board remanded the case to the RO for 
additional development.  Subsequent to the completion of 
this development, the case was returned to the Board for 
final appellate review.  The Board then issued a decision in 
November 2005 that found the requirements for recoupment of 
separation pay had been met.  The appellant appealed that 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In June 2006, the portion of the November 
2005 Board decision pertaining to the recoupment of the 
appellant's separation pay was remanded by the Court 
pursuant to a Joint Motion for Remand. See May 2006 Joint 
Motion for Remand.  As such, the appeal has been returned to 
the Board for compliance with the Joint Motion.  

For procedural purposes, the Board observes that the rating 
decision on appeal in this case was issued by the RO in 
Wichita, Kansas. See May 2001 rating decision.    However, 
prior to the issuance of the Statement of the Case, the 
appellant's claims file was transferred to the RO in 
Muskogee, Oklahoma; and the RO in Muskogee prepared the 
Statement of the Case and certified the appeal to the Board. 
See December 2002 Statement of the Case; March 2003 
certification letter to the Board.  The Board observes that 
the RO in Muskogee again certified the appellant's case to 
the Board for a second time in July 2005; however, by that 
point in time, it appears the claims file had been 
permanently transferred from the RO in Muskogee to the RO in 
Wichita, Kansas. See May 2005 notice of permanent transfer 
of veterans records.  As such, the Board finds the claim is 
on appeal from the RO in Wichita, Kansas.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on her part.


REMAND

A preliminary review of the record with respect to the issue 
of whether the appellant's Department of Veterans Affairs 
disability compensation is subject to recoupment of the 
amount of separation pay received at discharge from service 
discloses a need for further development prior to final 
appellate review.  

In this regard, the Board requested in a February 2004 
remand that the RO contact the service department in an 
effort to ascertain the net amount of separation pay 
received by the appellant at the time of her discharge from 
service and to determine whether the amount recouped from 
the appellant's disability compensation award was correct. 
See February 2004 Board decision, p. 3.  The RO did so; and 
in a letter dated in May 2004, the Defense Finance and 
Accounting Service (DFAS) reported that the net amount 
received by the appellant at the time of her separation from 
service was $22,437.65 and that the type of pay received was 
readjustment pay; the Federal tax rate was reported to be 28 
percent.  See May 2004 letter from DFAS to the RO.  In a 
subsequent May 2004 letter, the RO notified the appellant 
that DFAS reported that the actual amount of taxes withheld 
from her separation pay when she separated from service was 
$8,725.25.  The RO noted that in December 2002, VA had sent 
the appellant a payment of $6,232.68 to reimburse her for 
taxes withheld since the total amount of separation pay of 
$31,163.07 had been withheld from her VA compensation 
benefits.  Thus, the RO informed the appellant that she was 
being sent a check for the difference of $2,493.07.  See May 
2004 letter from the RO to the appellant.  The RO requested 
that the appellant contact them if the $2,493.07 satisfied 
her appeal. Id.  Upon not receiving a response from the 
appellant, the RO certified the appellant's claim to the 
Board for further review. See July 2005 letter from the RO.  

Also in its February 2004 remand, the Board requested the 
appellant be furnished a Supplemental Statement of the Case 
(SSOC) and be afforded a reasonable opportunity to respond 
before the record was returned to the Board for further 
review if the benefit sought was not granted. February 2004 
Board decision, p. 3.  Such was not done in this case.  The 
Board has been instructed though the May 2006 Joint Motion 
for Remand and June 2006 Court order that the May 2004 
letter was insufficient to satisfy the requirements of SSOC, 
and that an actual SSOC must be issued in this case.  

In compliance with the Court's June 2006 order, the Board 
finds that the RO did not comply with the Board's February 
2004 remand instructions by failing to issue an SSOC in 
compliance with 38 C.F.R. § 19.31; that that another remand 
is required to assure such compliance.  See Stegall v. West, 
11 Vet. App. 268 (1998) (holding "that a remand by this 
Court or the Board confers on the appellant or other 
claimant, as a matter of law, a right to compliance with the 
remand orders").  Accordingly, the case is REMANDED for the 
following action:

The RO should issue a Supplemental 
Statement of the Case with respect to 
the issue of whether the appellant's 
Department of Veterans Affairs 
disability compensation is subject to 
recoupment of the amount of separation 
pay received at discharge from service.  
In doing so, the RO should review and 
evaluate all evidence of record 
associated with the claims file to date 
that is relevant to this claim.  The 
appellant should then be afforded a 
reasonable opportunity to respond 
before the record is returned to the 
Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant is free to submit any 
additional evidence and/or argument she desires to have 
considered in connection with her current appeal. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action 
is required of the appellant unless she is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal. 
38 C.F.R. § 20.1100(b) (2005).


